Dykman, J.
This is an appeal from a judgment of the city court of Yonkers in favor of the plaintiff against the defendant. The action was brought *402against the city for the recovery of damages resulting to the plaintiff from a fall from a carriage in one of the public streets within the limits of the corporation. The plaintiff was riding in a coach on his return from a funeral, when the driver was thrown from his seat by a sudden lurch of the coach, and the horses became frightened, and ran some distance, until the coaeli was upset. The plaintiff remained in the coach, and received his injuries when it was overturned. The trial was before a jury, and the plaintiff recovered a verdict, which is supported by the evidence. There are many exceptions in the ease, but they present no material error. The judgment should be affirmed, with costs.